Memorandum. We conclude that there was substantial evidence to support the determination of the Workmen’s Compensation Board that the accident arose out of and in the course of claimant’s employment. (Cf. Matter of Markoholz v. General Elec. Co., 13 N Y 2d 163; Matter of Love v. N. Y. S. Craig School, 34 N Y 2d 680.)
Accordingly, the order of the Appellate Division should be affirmed.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Rabin and Stevens concur.
Order affirmed, with costs, in memorandum.